Name: Commission Regulation (EC) NoÃ 1901/2004 of 29 October 2004 amending Regulation (EEC) NoÃ 2123/89 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: prices;  distributive trades;  animal product;  agricultural policy
 Date Published: nan

 30.10.2004 EN Official Journal of the European Union L 328/71 COMMISSION REGULATION (EC) No 1901/2004 of 29 October 2004 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), Whereas: (1) Commission Regulation (EEC) No 2123/89 (2), established the list of representative markets for pigmeat in the Community. (2) Due to the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, it is necessary to establish the representative markets for these countries. (3) And due to changes of representative markets in several Member States, the Annex to Regulation (EEC) No 2123/89 should be replaced. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2123/89 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Commission Regulation (EC) No 258/2004 (OJ L 44, 14.2.2004, p. 14). (2) OJ L 203, 15.7.1989, p. 23. Regulation last amended by Regulation (EC) No 2712/2000 (OJ L 313, 13.12.2000, p. 4). ANNEX Member State Type of representative market Market/Quotation centre BelgiÃ «/ Belgique The following quotation centre Brussel/Bruxelles Czech Republik The following Market Praha Danmark The following quotation centre KÃ ¸benhavn Deutschland The following quotation centres Kiel, Hamburg, Oldenburg, MÃ ¼nster, DÃ ¼sseldorf, Trier, GieÃ en, Stuttgart, MÃ ¼nchen, BÃ ¼tzow, Potsdam, Magdeburg, Erfurt, Dresden Eesti The following quotation centre Tallinn Ellas The following quotation centres Preveza, Chalkida, Korinthos, Agrinio, Drama, Larissa, Verria EspaÃ ±a The following quotation centres Ebro, Mercolleida, Campillos, Segovia, Segura, Silleda And the following group of markets Murcia, Malaga, Barcelona, Huesca, Burgos, Lleida, Navarra, Ourense, Segovia, Ciudad Real France The following quotation centres Rennes, Nantes, Metz, Lyon, Toulouse Ireland The following group of markets Waterford, Mitchelstown, Edenderry Italia The following group of markets Milano, Cremona, Mantova, Modena, Parma, Reggio Emilia, Perugia Kypros The following market Nicosia Latvija The following market RÃ «ga Lietuva The following quotation centre Vilnius Luxembourg The following group of markets Esch-sur Alzette, Ettelbruck, Mersch, Wecker MagyarorszÃ ¡g/ Hungary The following quotation centre Budapest Malta The following quotation centre Marsa Nederland The following quotation centre Zoetermeer Ã sterreich The following quotation centre Wien Polska The following quotation centre Warszawa Portugal The following group of markets Famalicao, Coimbra, Leiria, Montijo, Povoa da Galega, Rio Maior Slovenia The following quotation centre Ljubljana Slovensko The following quotation centre Bratislava Suomi/ Finland The following quotation centre Helsinki Sverige The following group of markets Helsingborg, Trelleborg, SkÃ ¶vde, Skara, Kalmar, Uppsala, Visby, Kristianstad United Kingdom The quotation centre Milton Keynes for the following group of regions Scotland, Northern Ireland, Northern England, Eastern England